 CORNELL-LEACH, GIBSON PROJECTCornell-Leach,Gibson Project,a sole proprietorship'andRaymond CookLocalUnion No. 103,internationalAssociation ofBridge,Structural and Ornamental Iron Workers,AFL-CIOandRaymond Cook.Cases 25-CA-5675and 25-CB-1850July 22, 1974DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn April 9, 1974, Administrative Law Judge RobertE Mullin issued the attached Decision in this pro-ceeding. Thereafter, the General Counsel filed excep-tions and a supporting brief, and Respondent Unionand Respondent Company each filed an answeringbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaints be, and they hereby are,dismissed in their entiretyMEMBER KENNEDY,dissenting:Idissent from the decision in this case for the rea-sons stated in the dissents of Member Penello andmine inBrady-Hamilton Stevedore Company,198NLRB No. 18 (1972), and J.L. Allen Co.,199 NLRB675 (1972).IThe name of Respondent appears asamended at the hearing2We correctan inadvertenterror in the Administrative Law Judge's ac-count of ProjectManager Maburn's conversationabout June 28, 1973, withJob Steward Gordon Hill,in sec B.entitled "The facts," par 7 The lastsentencein par 7 is corrected to read "Job Steward GordonHill" insteadof "BusinessAgent Hill"DECISIONSTATEMENT OF THE CASE495ROBERT E. MULLIN. Administrative Law Judge' Thesecases' were heard on January 24, 1974, in Princeton, Indi-ana, on an order consolidating the cases, complaints of theGeneral Counsel,' and the answers of the Respondents(herein called Respondent Employer, or Leach, and Re-spondent Union, or Iron Workers) The complaints allegethat the termination of Raymond Cook, an employee ofLeach, involves a violation of Section 8(a)(3) and (1) by theRespondent Employer, and of Section 8(b)(2) and (1)(A) bythe Respondent Union These allegations are denied by theRespondents in their entirety.At the trial, the General Counsel and the Respondentswere represented by counsel. All parties were given fullopportunity to examine and cross-examine witnesses and tofile briefs. Oral argument at the conclusion of the trial waswaived. On February 25, 1974, all parties submitted briefs.Upon the entire record in the case, the briefs of counseland from his observation of the witnesses, the Administra-tive Law Judge makes the followingFINDINGS OF FACTITHE BUSINESS OF THE RESPONDENT EMPLOYERThe Respondent Employer, a sole proprietorship ownedby William H Leach, with its principal office and place ofbusiness at Princeton, Indiana, and various facilities inother States, is engaged in the construction industry as asteel erection subcontractor. During the period prior to is-suance of the complaint, a representative period, the Em-ployer purchased and had delivered to its Princeton facilityand other sites in the State of Indiana, goods and materialsvalued in excess of $50,000 which were transported to suchpoints directly from States other than Indiana.Upon the foregoing facts, the Respondent Employer con-cedes, and it is found, that Cornell-Leach, Gibson Project,a sole proprietorship, is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.itTHE LABORORGANIZATION INVOLVEDLocalUnion 561,Laborers'InternationalUnion ofNorth America,AFL-CIO (herein Local561, orLaborers),Local Union No. 103,International Association of Bridge,Structural and Ornamental Iron Workers,AFL-CIO (here-in Local103, or Iron Workers),and International Associa-tion of Bridge,Structural and Ornamental Iron Workers,AFL-CIO (herein InternationalIronWorkers),are labororganizations within the meaning of Section2(5) of the Act.1The name of the Respondent Employer and the caption in Case 25-CA-5675 appear as amended at the outset of the hearing2The charge in Case 25-CA-5675 was filed on July 5, 1973, and the chargein Case 25-CB-1850 was filed on November 30, 1973 Thecomplaint in theformer case was issued on November 30, 1973, and an amendment theretowas issued on January 10, 1974 On the latter date, the Regional Directorissued the complaint in Case 25-CB-1850, as well as an order consolidatingthe two cases and notice of hearing212 NLRB No. 74 496DECISIONSOF NATIONAL LABOR RELATIONS BOARD111THE ALLEGED UNFAIR LABOR PRACTICESA. Background and Sequence of EventsSince the latter part of 1971, Public Service of Indiana,Inc., has had under construction near Princeton, Indiana, alarge generating facility known as the Gibson Power Plant.Leach began operations at this location in January 1972 asthe subcontractor for the steel assembly work and has beenengaged there continuously since that time. Employment bythe Respondent Employer has varied from a low of only afew employees to a high of approximately 170 men. Mostof this work force has been engaged in steel erection and allof the men so employed have been members of the Respon-dent Union. During June 1973, Respondent Leach had, atthe Gibsonsite,approximately 130 ironworkers, about 15members of the Operating Engineers who operated cranesand, for a time, a locomotive,' one member of the Teamsterswho drove a truck, and one laborer.Since the initiation of work on the Gibson Project, theRespondent Employer has had collective-bargaining rela-tionswith,inter alia,both the Laborers and the RespondentUnion. Charles W. Hill, business agent for Local 103,testi-fied that, pursuant to their contract, when Leach has needformore ironworkers, it contacts him and, customarily,these requests are met by sending the necessary number ofironworkers to the Gibson Project. The close ties betweenthe Respondent Employer and Local 103 that are signifiedby a union shop contract and a hiring hall relationship arefurther enhanced by the fact that Richard Hill, theEmployer's superintendent on the Gibson Project, is abrother ofBusinessAgent Hill and the further fact that theIronWorkers job steward on that site is Gordon Hill, thefather of both the business agent and the superintendent.The issues in this case involve the Employer's terminationof Raymond Cook on or about June 28, 1973. At the time,Cook was the sole member of the Laborers in Leach's em-ploy. According to the General Counsel, the termination ofCook constituted a flagrant violation of Section 8(a)(3) and(1) by the Employer and of Section 8(b)(2) and 8(b)(I)(A)by Local 103. These allegations are denied by the Employerand by Local 103. According to both Respondents the com-plaints herein should be dismissed because the instant mat-ter involves a jurisdictional dispute which is governed byBrady-Hamilton Stevedore Company,198 NLRB No. 18.B. The FactsRaymond Cook was hired by the Employer in March1972.He had been referred to Leach by Elvis Dougan,assistant business representative for the Laborers. At thehearing he testified that he had been a member of the La-borers for 14 years and a member of Local 561 for 8.Cook's primary job was to distribute from 20-25 largecontainers of drinking water for use of the ironworkers eachmorning. This required about 2 hours of time at the begin-ning of the shift. He was assisted in this task by one TommyDean, an apprentice ironworker. The truck used for hauling3A specially built railroad spur was used by the train crew in moving steelgirders to the powerhouse site from a storage facility some distance awaythe cans of water to their distribution points was driven bya member of the Teamsters Union. Other than to drive thetruck, however, the latter did not assist Cook or Dean in anyway. Occasionally, some of the water cans had to be refilledand it was Cook's responsibility to see that this was done.After finishing his water delivery chores, Cook was respon-sible for cleaning the office trailer and the change shackused by the ironworkers, as well as keeping the paper cupspicked up around the water tanks.During the winter months, trucks crossing over the tracksused by the service train frequently caused an accumulationof mud and dirt that hampered the operation of the loco-motive. In addition to his other duties, Cook was assignedthe job of keeping the rails clean at the crossing area. Hewas assisted in this work by his son, who was also a mem-ber of the Laborers. In May, when the weather improvedand the rail tracks no longer needed any further attention,thiswork was discontinued and Cook's son was laid off.Thereafter the elder Cook was again responsible only forthe distribution of drinking water and the occasional clean-ing of the office trailer and the change shack.Subsequent to the layoff of his son, Cook was the onlymember of the Laborers Union in Leach's employ. He wasnever asked by anyone to become a member of the IronWorkers.Cook credibly testified that on the morning of June 28,1973,1 Superintendent Hill told him that he was being laidoff at the end of the shift that day. According to Cook, whenhe asked for a reason, the superintendent stated that he hadorders from Job Steward Gordon Hill to lay him off becausethe Laborers was taking his type of work away from the IronWorkers in the Evansville area 5 and that, since Cook wasnot a member of the Iron Workers, in the future ironworkerswould perform his work on the Gibson site and Cook wouldhave to be laid off.That afternoon, Cook called on James C. Maburn, theproject manager, to remind him that Leach had a contractwith the Laborers and to protest his impending layoff. Ac-cording to Cook, aside from stating that he was pleased withhis work, Maburn offered him no solace. Instead, Maburntold him that Job Steward Gordon Hill had declared thatCook had to be laid off, that he (Maburn) had discussed thematter with Mr. William Leach, and that SuperintendentRichard Hill had been directed to lay off Cook that af-ternoon.Maburn's testimony substantially corroborated Cook.According to the project manager, Job Steward Gordon Hillcame to see him on about June 28. Maburn testified that atthat time the union' representative declared that Cook's jobof distributing water and cleaning the change shack wouldhave to be given to the Iron Workers at the Gibson sitebecause of a dispute in Evansville in which the AssociatedGeneral Contractors (herein AGC) had given work to theLaborers and Carpenters instead of to the Iron Workers.Maburn acknowledged that Business Agent Hill did notmake any threat-as to what would occur if Cook was notreplaced.Maburn further testified that the day before Cook's ter-All dates hereinafter are for the year 1973, unless notedotherwise.3 Evansville is about 30 miles from the location of the Gibson Project. CORNELL-LEACH,GIBSONPROJECTmination Superintendent Hill inquired as to whether he(Maburn)had been informed that the Iron Workers wasclaiming the water distribution work.According to Ma-burn,he told his superintendent that up to that point nosuch demand had been made to him.Maburn testified thatthe next day, however,the decision to terminateCook wasmade after Job Steward Gordon Hill talked with him aboutthe matter According to Maburn,a short while after he toldSuperintendent Hill about his conversation with the jobsteward,the superintendent reported back to him that hehad terminatedCookand replaced him with an ironworker.The latter was TommyDean, who, until that time, had beenCook's assistant.Richard Hill was an evasive witness during much of thetime that he was on the stand.He at first denied that theIron Workers'demands upon the Employer had anything todo withCook's termination.However,Hill's testimony waschanged substantially after he was confronted with a pretri-al affidavit.In the latter,Hill had averred that the action asto Cook was taken after Business Agent Charles Hill noti-fied theEmployerthat Iron Worker apprentices were enti-tled to the job of bringing drinking water to the ironworkersand that if theEmployerdid not reassign the work "theUnion would take a stand."Superintendent Hill also testified that the workfor Cookhad declined to the point where there was little for him todo.However,it is evident that in so testifying Hill wasreferring to the situation that would prevail after the job ofsupplying dunking water had been taken from Cook andgiven to an ironworker.When asked the following ques-tions, Superintendent Hill gave the answers which appearbelow:Q. So you made that decision right then when hesaid the Iron Workers were requesting this carrying ofthe water and because of that you decided you did notneedMr. Cookany longer?A. Right.Q. This wasthe thing that caused you right then todecide to get ridof Mr. Cook [the fact that] the IronWorkerswere claiming this job of distributing the wa-ter and requested thattheyhave that work?A. Right.Superintendent Hill likewise testified that Cook was re-placed by Dean,the ironworker.According to Hill, Cookhad been Dean's assistant rather than the other way round.This testimony,however,was not credible It also found nosupport in the testimony of Project Manager Maburn or inthat of Cook.Itwas Cook who was the more credible whenhe testified that Dean had been his helper over a period ofseveral months.Superintendent Hill testified that after Dean finished dis-tributing the water,as an Iron Worker apprentice, he wasthereafter effectively employed during the rest of the day on497steel assemblywork Cook,on the other hand, without thejob of distributing the water,would be left with nothing todo but clean the office trailer and the change shack. Hillprotested that the Employer could not affordto pay Cookapproximately$250 a week to perform this latter type ofwork6According to Hill,afterCook's termination, thetimekeeper was assignedthe jobof sweeping the office trail-er and since June 28 no one has cleaned or swept out thechange shack.ElvisDougan,assistant business representative for theLaborers,testified that it has been the practice of several ofthe employers on the Gibson Project to assign laborers toperform the water distribution chore in the same fashion asLeach had done prior to June 28 Thus, according to Doug-an, on the Gibson site, theGus K.Newburg Corporation,the general contractor,employed one or two laborers tohaul water,and sirrularly one or two laborers were em-ployedto carry water at each of three other contractors, towit, Foster WheelerCo.,William Hock Co., and the Lind-sey Company.Dougan further testified that on the otherjobs the Laborers has nothad anyproblems with the IronWorkers as to the water hauling issue.Nevertheless,CharlesHill, business agent for the Iron Workers,testified that othercontractors on the Gibson Project had apprentice IronWorkers distribute the water for the crews.According toHill, this was the practice of Pittsburgh Bridge & Iron,H H. Robertson,and TheKoch Corporation,all of whomwere engaged in work on the generating plant dunng theperiod in question Hill further testified that he has been amember of Local 103for 17 yearsand that throughout thatperiod his union has held to the position that on steel assem-bly work the Iron Workers apprentices should carry thewater.According to Hill,any other rule in the steel erectionfield would be impractical since it would not be feasible torequire that a small steel assembly contractor hire a laborerwhose sole duty would be to distribute two or three cans ofdrinking water aday tothe steel erection crews.Business Agent Hill also testified that in June 1973 therewas in effect a dispute settlement process that was availableand which could render a binding decision in disputes be-tween the Laborers and the Iron Workers.This, of course,was a reference to the Impartial Jurisdictional DisputesBoard that was reestablished on or about June1, 1973, byagreement of the Building and ConstructionTradesDepart-ment,AFL-CIO,and the principal contractors'associa-tions in the building field. Hill further testified that no oneinvolved in the current dispute instituted any action underthe foregoing procedures for the settlement of the instantjurisdictional dispute.On the other hand, Dougan,assistant business agent forthe Laborers, testified that although the Laborers had re-cently become a party to the agreement for settlement ofjurisdictional disputesby the above-described Joint Board,in June 1973 the Laborers was nota partyto that accord.Dougan testified that afterCook's termination he protestedtoMaburn regarding the action,but that he did not file a6Cook received$5 85 an hour Superintendent Hill testified that althoughthere was only about 4 hoursof work a day for Cook,the contract with theLaborersrequired that he had to be paid for full 8-hour day Fora 40-hourweek his payat $5 85 an hourwas $234 498DECISIONSOF NATIONALLABOR RELATIONS BOARDgrievance under the Laborers contract with the RespondentEmployer. According to Dougan, his union adhered to theposition that only a member of the Laborers should carrythe water at a jobsite and that the laborer should be em-ployed for a full 8 hours a day even though his water car-rying duties might require only a small portion of that timeDougan further testified that he did not consider the issueinvolved in the Iron Workers having taken over Cook'swater carrying duties to be a jurisdictional dispute.Concluding FindingsThe facts in the instant case, at least on the surface,present the classic situation where, after demands by aunion for the discharge of a nonmember employee, theemployer acquiesces, and thereafter the Board finds that theemployer has violated Section 8(a)(3) and (1) and that theunion hasviolated Section 8(b)(2) and (1)(A) of the Act.The Respondent Employer and the Iron Workers, howev-er, contend that the situation here involves a jurisdictionaldispute and thatBrady-Hamilton Stevedore Company,198NLRB No. 18 (1972), is controlling. There the Longshore-men (ILWU) and the Operating Engineers were engaged ina jurisdictional dispute as to which employees would oper-ate floating barge cranes. At the time in question the long-shoremen refused to sling logs for loading by the craneoperators who were members of the Operating Engineersuntil such time as the cranes were manned by members ofthe ILWU. As a result of this pressure, the employer ac-quiesced in the demands of the Longshoremen. Thereafter,following a 10(k) proceeding, the Board issued a decisionand determination of dispute wherein it awarded the workto employees represented by the Operating Engineers.When the Longshoremen refused to comply with the awardin subsequent proceedings alleging violations of Section8(b)(4)(i) and (ii)(D), the Board found an 8(b)(4)(D) viola-tion on the part of the ILWU. Thereafter, in another com-plaint proceeding, the employer was charged with violatingSection 8(a)(3) in having terminated the employees whowere members of the Operating Engineers. The Board,'however, dismissed the allegation that the respondent hadviolated Section 8(a)(3) and held that in work assignmentdispute situations the parties must rely on Sections 10(k)and 8(b)(4)(D). Ina later jurisdictional dispute case,and, inconformity with its decision inBrady-Hamilton,the Boarddismissed 8(b)(2) and (1)(A) allegations against a respon-dent union. In so holding, the Board reiterated that in workassignment disputes Sections 8(b)(4)(D)and 10(k) dictatethe exclusive procedure which must be followed.J.L. AllenCo., 199 NLRB No. 111 (1972).In the instant case the General Counsel contends thatBrady-HamiltonandAllenare applicable only in the eventthere exists an "acute, bona fide jurisdictional dispute"(Brady-Hamilton, supraat p. 5.) The General Counsel arguesthat to establish the existence of such a dispute within themeaning of Sections 10(k) and 8(b)(4)(D) it is necessary thatthere be evidence that the respondent labor organizationhas engaged in, or threatened to engage in, illegal conduct.7Members Kennedy and Penello dissentingThe General Counsel further contends that in the presentcase there is no evidence that Respondent Union threatenedthe Employer with a strike, slowdown, or any other retalia-tion if Cook was not terminated. Hence, his argument runs,Brady-HamiltonandAllenare inapposite here.From the above, it is evident that the General Counselwould urge that unless the facts disclosed clearly illegalconduct, or the threat of such, on the part of the RespondentUnion there is no basis on which to hold that the IronWorkers here had precipitated "an acute, bona fidejurisdic-tional dispute." To meet this argument the Respondent Em-ployer contends that Section 1 of the Act must be read inconjunction with Section 8(b)(4)(D) and that, when keepinginmind that the overall purpose of the Act, as set forth inSection 1(b), is to prevent industrial strife it does not seemreasonable to assume that Congress could have intendedthat Section 8(b)(4)(D) would become operative only whenone party to a work assignment dispute had resorted tothreats, work stoppages, and other illegal conduct.There is merit to this argument of the Respondent Em-ployerMany years ago, in construing the term "concertedactivities" as used in Section 7 of the Act, it was urged thatthe protection accorded by the statute would not be avail-able if the activities in question were only preliminary toconcerted activity or concerted activity in its initial stages.In rejecting this argument the Court of Appeals for theThird Circuit stated "The language of the Act does notrequire and its purpose would not be served by holding thatdissatisfied workmen may receive its protection only if theyexert the maximum economic pressure and call a strike "N.L.R.B. v. Kennametal, Inc,182 F 2d 817, 819 (C.A. 3,1950). Similarly, in this instance it would not seem that theapplication ofBrady-Hamiltonshould be withheld until ajurisdictional dispute had generated threats, strikes, andother forms of industrial unrest.Here the business agent for Local 103 claimed that thework of delivering water to ironworkers on the jobsiteshould be performed by a member of that Union. There wascredible testimony on his part, and that of the superinten-dent for the Respondent Employer, that that was the prac-ticeatother sites where ironworkers were employed.Likewise, the Laborers could urge, as its business agent did,that one of its members was entitled to the work in questionbecause still other contractors had a member of the Labor-ers perform the job of delivering water to the work crews.Job Steward Gordon Hill told Project Manager Maburnthat the Iron Workers was claiming the work of deliveringwater on the Gibson Project and that Cook'sjob would haveto be ceded to a laborer. Superintendent Hill corroboratedMaburn and in a prehearing affidavit he averred that thebusiness agent for the Iron Workers had declared that ifLeach did not reassign the water hauling job to an iron-worker "the Union would take a stand." At that time Leachwas a subcontractor on a large construction project. Over130 of the Leach employees were members of the IronWorkers and only I of its employees was a member of theLaborers Nothwithstanding the fact that Job Steward Hillmade no direct threat of a work stoppage, Maburn, as theproject manager for Leach and as one who was experiencedin the construction field, had reason to be apprehensive asto what might occur if he ignored the demand that Cook's CORNELL-LEACH, GIBSON PROJECTwork be reassigned to an ironworker!Thiscase presents a work assignment dispute which, ob-viously, had not matured to the level of that which wasinvolved inBrady-Hamiltonwhere the parties had alreadygone the gamut of a Section 10(k) proceeding and a Section8(b)(4)(D) unfair labor practice case. On the other hand,there is involved here a bona fide jurisdictional dispute and,from the vigor with which all parties have urged their sepa-rate views in this proceeding, it is indeed, "acute." Conse-quently, on the authority ofBrady-HamiltonandJ.L.Allen,it isrecommended that the complaints herein be dis-missed.98 InUnited Brotherhood of Carpenters & Joiners of America, Local Union No.2067, AFL-CIO (Batterman Construction Company),166 NLRB 532, 534, 537(1967), the union'sagents told the neutral employer that he would have"problems" if he did not cease doing business with the nonunion employerand that if he did not"cease,"the union would have to "do something aboutit." InIronWorkers Local Union No 167,International Association of Bridge,Structural and Ornamental Iron' Workers of America, AFL-CIO (TayloeGlassCompany),180 NLRB 201, 202-203 (1969), the union claimed certain workof other employeesWhen a business agent inquired about the problem andwas dissatisfied with the answer,he told the employer that he was not goingto "go off half cocked on this deal and he wanted to know what he was goingto be doing when he did it" When the contractor asked what the businessagent had in mind the latter replied,"I think you have been around longenough to know." The Board found that in each instance the foregoingstatements constituted threats which tended to prove that the respondentunions violated Sec. 8(b)(4)(u)(B)of the Act.9 It would appear thatCollyer Insulated Wire, A Gulf and Western SystemsCo., 192 NLRB 837 (1971), has no application to the present situation. TheLaborers contract had provision for a grievance committee and the IronWorkers agreement provided fora labor management committee,both ofwhich bodieswereempowered by-the respective agreements to render finaland binding decisions in any grievance ansing thereunder. However, theLaborers Union was not a party to the Iron Workers contract, nor vice versaConsequently,arbitration is not available since all parties have not agreedto be bound by an arbitration proceeding.DistrictNo 10, InternationalCONCLUSIONS OF LAW4991.The Respondent Employer is engaged in commerceand the Respondent Union is a labor organization, all with-in the meaningof the Act.2.The General Counsel has not proved by a preponder-ance of the evidence that the Respondent Employer violat-ed Section 8(a)(3) and (1) and that the Respndent Unionviolated Section 8(b)(2) and (1)(A) as alleged in the com-plaint.'Upon the foregoing findings and conclusions and theentire record, and pursuant to Section 10(c) of the Act, theAdministrative Law Judge hereby issues the following rec-ommended:ORDER 10It is hereby ordered that the complaints herein be, andthey hereby are, dismissed in their entirety.Association of Machinists and Aerospace Workers, AFL-CIO (Ladish Co),200NLRB 1159(1972).Neither would it seem that the issue here could bedeferred to the Impartial Jurisdictional Disputes Board.Although the IronWorkers Unionwasa party to the agreement establishing the present versionof the Joint Board, Business Agent Dougan testified that at the time inquestion the Laborers Union was not. Moreover,there was no evidence thatthe Employer had committed itself to be bound by any decision of thatBoard Consequently,since all the parties involved had not agreed upon thismethod for settling the dispute,its use was not available here.N.L R.B v.Plasterers' Local Union No 79, Operative Plasterers'and Cement Masons'International Association,AFL-CIO,404 U S. 116, 131-137 (1971).10 In the event no exceptions are filed as provided in Section 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions, and recommended Order herein shall, as provided in Section102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions, and Order,and all objections thereto shall bedeemed waived for all purposes